Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: (1) Registration Statement (Form S-3 No. 333-204131) of Five Prime Therapeutics, Inc., (2) Registration Statement (Form S-3 No. 333-200067) of Five Prime Therapeutics, Inc., (3) Registration Statement (Form S-8 No. 333-202854) pertaining to the 2013 Omnibus Incentive Plan and the 2013 Employee Stock Purchase Plan of Five Prime Therapeutics, Inc., and (3) Registration Statement (Form S-8 No. 333-194820) pertaining to the 2013 Omnibus Incentive Plan and the 2013 Employee Stock Purchase Plan of Five Prime Therapeutics, Inc.; of our report dated March 11, 2016, with respect to the financial statements of Five Prime Therapeutics, Inc. included in this Annual Report (Form 10-K) of Five Prime Therapeutics, Inc. for the year ended December 31, 2015. /s/ Ernst & Young LLP San Jose, California
